UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8605


TRAVIS EUGENE WILLIAMS,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director, Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-01041-GBL-TCB)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Eugene Williams, Appellant Pro Se. James Robert Bryden,
II, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis Eugene Williams seeks to appeal the district

court’s    order   denying    relief       on    his    28    U.S.C.         § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a   substantial         showing          of    the       denial     of    a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)            (2006).        A

prisoner     satisfies       this        standard       by        demonstrating            that

reasonable    jurists     would      find       that    any       assessment          of     the

constitutional     claims    by     the    district      court          is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have    independently     reviewed         the     record         and        conclude      that

Williams has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny Williams’ motion for

appointment of counsel, and dismiss the appeal.                                We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the     materials          before      the     court       and

argument would not aid the decisional process.

                                                                                  DISMISSED



                                           2